Citation Nr: 0929861	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-37 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
September 1971, during the Vietnam Era.  He served in Vietnam 
from May 11, 1969, to April 17, 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), which denied service connection for 
bilateral hearing loss.  The Veteran disagreed with such 
decision and subsequently perfected an appeal.   

In September 2008, the Board remanded this claim to the RO 
for additional development, including a VA examination to 
determine the etiology of the Veteran's bilateral hearing and 
initial RO consideration of a January 2006 Private Medical 
Opinion Letter.  That development was completed and the case 
was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral hearing 
loss.  

2.  Resolving reasonable doubt in the Veteran's favor, 
bilateral hearing loss is related to his in-service noise 
exposure.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.385 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefits 
sought on appeal, specifically service connection for 
bilateral hearing loss.  As such, no discussion of VA's duty 
to notify or assist is necessary.

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2008).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).
A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt 
must be in the range of probability and more than pure 
speculation or remote possibility.  38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In cases where a hearing loss disability is claimed, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).

Here, initially, the Board notes that under the laws 
administered by the VA, there is a current bilateral hearing 
loss disability, as reflected in an October 2008 VA Audio 
Examination Report, since the auditory threshold in frequency 
4000 Hertz is 40 decibels or greater bilaterally.  See 38 
C.F.R. § 3.385.  The threshold for normal hearing is from 0 
to 20 decibels.  The higher threshold levels indicate hearing 
loss as defined by 38 C.F.R. § 3.385.  As there is evidence 
of a current chronic disability, the first element of the 
Veteran's service connection claim is satisfied.

The Veteran is seeking service connection for bilateral 
hearing loss, which he maintains is related to his active 
service.  The Veteran claims he was exposed to heavy weapons 
and aircraft noise without the use of ear protection, 
especially during weapons training and his service in 
Vietnam.  See "Statement in Support of Claim," VA Form 21-
4138, received October 2004; October 2008 VA Audio 
Examination Report; "Statement in Support of Claim," VA 
Form 21-4138, received January 2009.  His DD-214 shows that 
his military occupational specialty was a machinist.  His 
service personnel records also indicate that he served in 
Vietnam from May 11, 1969, to April 17, 1970, as a machinist 
with the 36th Engineer Battalion, Company "A."  The Board 
finds the Veteran's statements consistent and credible with 
his service.  Lay evidence can be provided by a person who 
has no specialized education, training, or experience, if the 
layperson knows the facts or circumstances and conveys those 
matters that can be observed and described by a lay person.  
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. at 469.  
Thus, the Board finds that the Veteran was exposed to noise 
during service.

There is also evidence of a nexus between the Veteran's 
bilateral hearing loss and his service.  In this regard, the 
record contains a January 2006 Private Medical Opinion Letter 
from Dr. J.F.J. at East Tennessee Otolaryngology Center.  
According to such letter, the physician opined that the 
Veteran's "hearing loss is noise induced and consistent with 
his exposure to hazardous noise levels while in the 
military."

In an October 2008 VA Audio Examination Report and November 
2008 Addendum, the examiner opined that "based on the 
evidence currently available, [the issue of service 
connection for bilateral hearing loss] cannot be resolved 
without resort to mere speculation."  The VA examiner also 
noted the Veteran's history of noise exposure in-service, and 
noise exposure post-service   The VA examiner also indicated 
that the Veteran's June 1971 Separation Examination Report 
"shows hearing within normal limits at all frequencies 
bilaterally - in fact, all thresholds are recorded as zero, 
not consistent with enlistment examination."  The VA 
examiner indicates that "it is highly unlikely that the 
Veteran's hearing improved from enlistment to separation 
either a recovery of high frequency hearing loss present at 
4000 Hertz;" however, "there is still no evidence to 
support whether or not the hearing loss that existed at 
enlistment was aggravated in military service."  The VA 
examiner requested that all post-service hearing treatment 
records be obtained which may contain "valuable information 
about onset of first identified hearing loss."  However, the 
Board refuses to remand this case to obtain evidence that 
will possibly result in evidence against the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
    
Thus, considering the above-noted evidence, the Board finds 
that service connection is warranted.  The Veteran has a 
current disability, in-service noise exposure consistent with 
his active service, and a medical statement showing a 
relationship between his current disability and service.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the evidence as a whole supports service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b).  Consequently, the three requirements for the grant 
of service connection for bilateral hearing loss have been 
satisfied, and service connection for such disability is 
granted.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


